Dissenting Opinion by
Judge Kramer:
I respectfully dissent. My reading of the State Lottery Law, Act of August 26, 1971, P.L. 351, §1 et seq., 72 P.S. §3761-1 et seq., leads me to conclude that there is no specific statute of limitations imposed upon the holder of a winning lottery ticket setting forth a time within which the holder must present the ticket for payment. While recognizing that the majority is quite correct that there are deficiencies in the complaint of William Madara (Madara), they could be cured by an amended complaint, permissible under the rules governing our disposition of preliminary objections.
The issue presented to this Court is squarely on an interpretation of Section 14 of the State Lottery Law, 72 P.S. §3761-14, which reads: “Unclaimed prize money on a winning lottery ticket or share shall be retained by the secretary for payment to the person *438entitled thereto for one year after the drawing in which the prize was won. If no claim is made within such period, the prize money shall be paid into the State Lottery Fund and used for the purposes as otherwise herein provided.”
The two sentences contained in Section 14 concern only the Secretary. Section 14 gives no direction to the winning ticket holder. The majority therefore has been forced to infer a statute of limitations from Section 14. From my point of view, such an inference is improper. The Legislature has provided clear statutes of limitation in many statutes, and if the Legislature intended such, it could have clearly set forth such a limitation in the State Lottery Law.
The majority also concludes that the Secretary is “powerless” to honor prize claims arising from drawings one year previous, because there are “no funds available for such purpose.” I disagree. Section 14 of the State Lottery Law states that after the period of one year, the Secretary shall pay into the “State Lottery Fund” the “unclaimed prize money” for “purposes as otherwise herein provided.” Section 12 of the State Lottery Law, 72 P.S. §3761-12 gives us those purposes. Section 12 provides in pertinent part that:
“(a) All moneys received from the operation of the State lottery shall be deposited in a State Lottery Fund which is hereby created. Such moneys shall be used to the extent necessary for the payment of lottery prizes____
(b) The moneys in said State Lottery Fund shall be appropriated only:
(1) For the payment of prizes to the holder of winning lottery tickets or shares. . . .”
Like Section 14, Section 12 places no restriction on the holder of a winning lottery ticket pertaining to the period of time within which he must present the winning ticket. There is nothing in the record of this *439case which would indicate that there are not sufficient funds in the State Lottery Fund to pay Madara’s claim. Even if there were not sufficient funds in the State Lottery Fund, the Act of August 22, 1961, P.L. 1049, §1, as amended, 72 P.S. §3611, provides that the Governor may direct funds to be transferred from the General Fund to other funds (including the State Lottery Fund) “for the purpose for which the fund to which they are transferred is appropriated by law.” So that in any event, if Hadara does have a winning ticket, there are funds available for payment thereon.
I would hold that at that moment in time when a lottery ticket holder’s number is chosen, he or she obtains a claim to his or her winnings against the Secretary or the State Lottery Fund. That claim is a property right and according to Article I, Section 10 of the Pennsylvania Constitution of 1968, no “private property” may be taken or applied to the public use without authority of law. Our government may take or control one’s property, but it may do so only within its constitutional powers and when the legislative intent is clear, specific and precise. See Commonwealth v. Lombardo, 356 Pa. 597, 52 A.2d 657 (1947).
This writer can see no significant difference between the claim in this case and claims for corporate dividends, for interest on bank deposits and for insurance claim benefits, all of which are covered by our escheats laws. (See Disposition of Abandoned and Unclaimed Property Act, Act of August 9, 1971, P.L. 286, 27 P.S. §1-1 et seq., and more especially the definition of “property” found in Section 2, 27 P.S. §1-2(7)). The winner’s claim under a winning lottery ticket should be given an equivalent property status as a claim to dividends. If the Legislature intends to provide a forfeiture of the lottery winner’s claim after a year from the date of the lottery drawing, then it should be required to so provide in clear, specific and precise langu*440age. I do not believe that Section 14 of the Act clearly and specifically indicates a legislative intent that claims on winning lottery tickets are forfeited, if not made within one year from the date of the drawing. Section 14 merely directs the Secretary, after the period of one year (during which he is permitted to hold the funds and make payments to winners), to pay unclaimed prize money into the State Lottery Fund. The State Lottery Fund, according to the statute, must be used, among other things, for the payment of prizes to the holders of winning lottery tickets. It is no more complicated than that.
In summary then, from my point of view, the Legislature has not specifically set forth a statute of limitation or any other time restriction applicable to the holder of a winning State lottery ticket. Consequently, Madara may have a legal claim. Therefore I would overrule the preliminary objections, if necessary permit Madara to amend his complaint, and order an answer filed. Thereafter, if Madara can support his claim at a hearing, he should be paid.
Judges Rogers and Blatt join in this dissent.